NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted January 5, 2021*
                                 Decided January 27, 2021

                                           Before

                       DIANE S. SYKES, Chief Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 20-1751

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

       v.                                         04-20055-001

WILLIAM D. DICKERSON,                             Sara Darrow,
     Defendant-Appellant.                         Chief Judge.



                                         ORDER

       More than a decade after his conviction for conspiring to distribute powder and
crack cocaine, William Dickerson sought a sentence reduction under the First Step Act
of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. The district judge denied relief.
Because Dickerson’s sentence is currently the statutory minimum, we affirm.



       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1751                                                                         Page 2

       Dickerson pleaded guilty in 2005 to conspiring to distribute more than
5 kilograms of powder cocaine, 21 U.S.C. § 841(b)(1)(A)(ii), and more than 50 grams of
crack cocaine, id. § 841(b)(1)(A)(iii). Under then-existing law, the court sentenced him to
the statutory minimum of 240 months in prison, plus 10 years of supervised release.

       In 2018 Dickerson moved to reduce his prison term under the newly passed First
Step Act. Section 404 of the Act made retroactive certain parts of the Fair Sentencing Act
of 2010, Pub. L. No. 111-220, 124 Stat. 2372. Defendants convicted of a “covered
offense”—an offense for which the statutory penalty was modified by the Fair
Sentencing Act—may seek a lower sentence. Dickerson argued that because crack
offenses under § 841(b)(1)(A)(iii) are covered under the Act, the judge could revise his
prison term.

       The judge denied the motion. Though crack offenses are covered under the 2018
Act, distribution of powder cocaine is not. Dickerson’s 240-month sentence was the
statutory minimum for his powder-cocaine offense, so the judge had no room to reduce
his sentence. The judge also denied his motion for reconsideration.

        On appeal Dickerson maintains that his conviction is “covered” under the First
Step Act, making him eligible for resentencing. He cites United States v. Shaw, 957 F.3d
734, 739 (7th Cir. 2020), which held that “the statute of conviction alone determines
eligibility for First Step Act relief.” He notes that he was charged with conspiring to
distribute both crack and powder cocaine, and proof of either carried the same penalty,
so his guilty plea spared the government the need to prove the powder-cocaine offense.
He maintains that his guilty plea was the same as a plea that he distributed only crack
cocaine, so it is covered by the Act.

       We need not decide whether the Act covers a conviction for both cocaine and
powder offenses. Even if it does, Dickerson cannot obtain relief. In his guilty plea, he
stipulated to conspiring to distribute more than 50 grams of crack and more than 5
kilograms of powder cocaine. Under a retroactive application of the Fair Sentencing
Act, the statutory minimum sentence for his powder-cocaine offense is 240 months.
See Fair Sentencing Act of 2010 §§ 2, 3. Nothing in the First Step Act allows a court to
disregard statutory minimum sentences for powder-cocaine offenses. See United States v.
Gravatt, 953 F.3d 258, 264 n.5 (4th Cir. 2020).
No. 20-1751                                                                  Page 3

      We have considered Dickerson’s other arguments, and they are without merit.

                                                                        AFFIRMED